EXHIBIT 10.2

EXECUTION VERSION


CONTRIBUTION AGREEMENT

        This CONTRIBUTION AGREEMENT, dated as of November 28, 2006 (this
“Agreement”), by and among National Home Health Care Corp., a Delaware
corporation (the “Company”), AG Home Health Acquisition Corp., a Delaware
corporation (“Acquisition Corp.”), AG Home Health LLC, a Delaware limited
liability company (the “Parent”), and Frederick Fialkow, an individual
(“Fialkow”).

        WHEREAS, concurrently with the execution of this Agreement, the Company,
Acquisition Corp. and Parent are entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), whereby Acquisition Corp.
shall be merged with and into the Company and the separate corporate existence
of Acquisition Corp. shall cease, and the Company shall continue as the
surviving corporation of such Merger;

        WHEREAS, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are conditions to the
Parent’s and Acquisition Corp.‘s obligations under the Merger Agreement to
consummate the Merger;

        WHEREAS, Fialkow desires to contribute to the Company on the Closing
Date such number of shares of the Company’s common stock, par value $.001 per
share, as is equal to Eight Million Dollars ($8,000,000.00) divided by the
Merger Consideration (the “Contributed Shares”), all on the terms and conditions
set forth herein in exchange for a subordinated promissory note in the aggregate
principal amount of Eight Million Dollars ($8,000,000.00), substantially in the
form attached hereto as Exhibit A (the “Subordinated Note”); and

        WHEREAS, capitalized terms used herein but not defined herein shall have
their respective meanings as set forth in the Merger Agreement.

        NOW, THEREFORE, in consideration of the mutual benefits to be derived
and the representations and warranties, conditions and promises herein
contained, and intending to be legally bound hereby, Fialkow, the Company,
Parent and Acquisition Corp. hereby agree as follows:


ARTICLE I


TRANSACTION

        1.1.    Contributions. (a) On the Closing Date and with effect
immediately prior to the Effective Time, Fialkow shall convey, contribute,
transfer, assign and deliver, or cause to be conveyed, contributed, transferred,
assigned and delivered, to the Company, and its successors and assigns forever,
all of Fialkow’s right, title and interest in the Contributed Shares.

        (b)     The Company and Fialkow intend that the transactions
contemplated by this Agreement are to be treated for tax purposes in the
following manner: (i) the Subordinated Note is to be treated as debt for tax
purposes, (ii) Fialkow will not own any stock or any other interest



--------------------------------------------------------------------------------

in the Company (other than the Subordinated Note) after the contribution being
made hereunder, and (iii) Fialkow’s interest in the Company will be treated as
completely redeemed in full by the Company pursuant to the transactions
contemplated hereunder so that Fialkow can take the position that the
contribution of the Contributed Shares and transfer of the Subordinated Note is
a transaction described in either Section 302(b)(2) or 302(b)(3) of the Internal
Revenue Code of 1986, as amended.

        1.2.    Delivery of Contributed Shares. Fialkow shall obtain and deliver
to the Company on the Closing Date (but prior to the Effective Time), where
necessary, all notices, approvals, waivers and consents authorizing the transfer
and assignment to the Company of the Contributed Shares. On the Closing Date
(but immediately prior to the Effective Time), Fialkow shall deliver to the
Company the certificates evidencing the Contributed Shares, accompanied by
instruments of transfer or assignment endorsed in blank and dated the Closing
Date, and such other documents as may be reasonably requested by the Company.

        1.3.    Issuance of Subordinated Note. In exchange for the contribution
to the Company of the Contributed Shares, on the Closing Date, Company shall
issue to Fialkow the Subordinated Note.


ARTICLE II


REPRESENTATIONS AND WARRANTIES

        2.1.     The Company represents and warrants to Fialkow, Parent and
Acquisition Corp. as of the date hereof and as of the Closing Date that:

        (a)    Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has the requisite power and authority to carry on its business
as now being conducted, except where the failure to be in good standing would
not, individually or in the aggregate, have a Company Material Adverse Effect.
As used in this Agreement, the term “Company Material Adverse Effect” means any
effect, event or change that prevents the Company from performing in all
material respects its obligations under this Agreement or to consummate the
transactions contemplated hereby in accordance with the terms hereof prior to
the Termination Date.

        (b)    Authority Relative to this Agreement. The Company has the
requisite corporate power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action and no other corporate proceedings
on the part of the Company are necessary to authorize its execution and delivery
of this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Company, and
(assuming this Agreement constitutes a valid and binding obligation of Fialkow,
Parent and Acquisition Corp.) constitutes the valid and binding obligation of
the Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors’ rights generally and to general principles of
equity.

- 2 -



--------------------------------------------------------------------------------

        (c)    No Violations; Required Filings and Consents. The execution and
delivery by the Company of this Agreement does not, and the performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby will not, (i) conflict with or violate any provision of the Company’s
Certificate of Incorporation or bylaws, (ii) conflict with or violate in any
material respect any Law applicable to the Company or by which any asset of
Company is bound or affected (assuming that all consents, approvals,
authorizations, filings and other actions required under the applicable
requirements, if any, of the Exchange Act, the Securities Act, the HSR Act and
Healthcare Laws and the rules and regulations thereunder, have been obtained,
made or complied with), (iii) materially conflict with, result in any material
breach of or constitute a material default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any right
of termination, amendment, acceleration or cancellation of, or require any
payment under, or give rise to a loss of any benefit to which the Company is
entitled under any provision of any Contract, except to the extent that any such
conflict, breach, default, termination, amendment, acceleration, cancellation,
payment or loss of benefit would not reasonably be expected to result in a
Company Material Adverse Effect, or (iv) result in the creation or imposition of
a Lien on any asset of the Company except for such Liens which would not
reasonably be expected to result in a Company Material Adverse Effect.

        2.2.    Fialkow represents and warrants to the Company, Parent and
Acquisition Corp. as of the date hereof and as of the Closing Date that:

        (a)    Ownership of Contributed Shares. Fialkow is the sole record and
beneficial owner of the Contributed Shares, free and clear of any Liens.

        (b)    Authority Relative to this Agreement. Fialkow has full individual
capacity to execute and deliver this Agreement, to perform his obligations
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by Fialkow, and
(assuming this Agreement constitutes a valid and binding obligation of the
Company, Parent and Acquisition Corp.) constitutes the valid and binding
obligation of Fialkow, enforceable against him in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to creditors’ rights generally and to general
principles of equity.

        (c)    No Violations; Required Filings and Consents. The execution and
delivery by Fialkow of this Agreement does not, and the performance of this
Agreement by Fialkow and the consummation of the transactions contemplated
hereby will not, (i) conflict with or violate in any material respect any Law
applicable to Fialkow or by which any asset of Fialkow is bound or affected
(assuming that all consents, approvals, authorizations, filings and other
actions required under the applicable requirements, if any, of the Exchange Act,
the Securities Act, the HSR Act and Healthcare Laws and the rules and
regulations thereunder, have been obtained, made or complied with), (ii)
materially conflict with, result in any material breach of or constitute a
material default (or an event that with notice or lapse of time or both would
become a default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, require any notice, or require any payment
under, or give rise to a loss of any benefit to which Fialkow is entitled under
any provision of any Contract, except to the extent that any such conflict,
breach, default, termination, amendment, acceleration, cancellation, payment or
loss of

- 3 -



--------------------------------------------------------------------------------

benefit would not reasonably be expected to result in a Fialkow Material Adverse
Effect, or (iii) result in the creation or imposition of a Lien on any asset of
Fialkow except for such Liens which would not reasonably be expected to result
in a Fialkow Material Adverse Effect. As used in this Agreement, the term
“Fialkow Material Adverse Effect” means any effect, event or change that
prevents Fialkow from performing in all material respects his obligations under
this Agreement or to consummate the transactions contemplated hereby in
accordance with the terms hereof prior to the Termination Date.

        (d)    Investment Representations.

                  (i)     (A) the Subordinated Note to be received by him will
be acquired by him for investment for his own account, not as a nominee or
agent, and not with a view to the sale or distribution of any part thereof in
violation of applicable federal and state securities laws and (B) he has no
current intention of selling, granting participation in or otherwise
distributing the same in violation of applicable federal and state securities
laws. By executing this Agreement, Fialkow further represents that he does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person, or to any third person,
with respect to the Subordinated Note in violation of applicable federal and
state securities laws.

                  (ii)     Fialkow understands that the Subordinated Note has
not been registered under the Securities Act, on the basis that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the Securities Act pursuant to Section 4(2)
thereof and the rules and regulations issued thereunder, and that the Company’s
reliance on such exemption is predicated on representations of Fialkow set forth
herein.

                  (iii)     Fialkow represents that he has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of his investment in the Subordinated Note. Fialkow further
represents that he has had access, during the course of the transactions
contemplated hereby and prior to his purchase of the Subordinated Note, to the
same kind of information that is specified in Part I of a registration statement
under the Securities Act and that he has had, during the course of the
transactions contemplated hereby and prior to his purchase of the Subordinated
Note, the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of the offering and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to him or to which he had access. Fialkow
understands that no federal or state agency has passed upon his investment in
the Subordinated Note or upon the Company, nor has any such agency made any
finding or determination as to the fairness of such investment.

                  (iv)     Fialkow understands that the Subordinated Note may
not be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Subordinated Note or an available
exemption from registration under the Securities Act, the Subordinated Note must
be held indefinitely. Fialkow is prepared to bear the economic risk of his
investment in the Subordinated Note for an indefinite period of time. In
particular, Fialkow acknowledges that he is aware that the Subordinated Note may
not be sold pursuant to Rule 144

- 4 -



--------------------------------------------------------------------------------

promulgated under the Securities Act unless all of the conditions of that Rule
are met. Among the current conditions for use of Rule 144 by certain holders is
the availability to the public of current information about the Company. Such
information is not expected to be available after the Closing Date, and the
Company has no current plans to make such information available. Fialkow
represents that, in the absence of an effective registration statement covering
the Subordinated Note, he will sell, transfer or otherwise dispose of the
Subordinated Note only in a manner consistent with his representations set forth
herein.

                  (v)     Fialkow agrees that he will not make a transfer,
disposition or pledge of the Subordinated Note other than pursuant to an
effective registration statement under the Securities Act, unless and until (i)
he shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
disposition, and (ii) if requested by the Company, at the expense of Fialkow or
his transferee, Fialkow shall have furnished to the Company an opinion of
counsel, reasonably satisfactory to the Company and its counsel, to the effect
that such transfer may be made without registration of the Subordinated Note
under the Securities Act.

                  (vi)     Fialkow acknowledges that his investment in the
Subordinated Note is not recommended for investors who have any need for a
guaranteed return on such investment or who cannot bear the risk of losing his
entire investment. Fialkow acknowledges that: (i) he has adequate means of
providing for his current needs and possible contingencies and has no need for
liquidity in his investment in the Subordinated Note; (ii) his commitment to
investments which are not readily marketable is not disproportionate to his net
worth; and (iii) his investment in the Subordinated Note will not cause him
overall financial commitments to become excessive.

        2.3.    Legends; Stop Transfer.

        (a)     Fialkow acknowledges that the Subordinated Note shall bear the
following legend:


“TRANSFER RESTRICTED

  THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED. THIS NOTE IS SUBJECT TO THE INTERCREDITOR
AGREEMENT REFERRED TO HEREIN, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL
OFFICE OF THE COMPANY.”


        (b)     The Subordinated Note shall also bear any legend required by any
applicable state securities law.

- 5 -



--------------------------------------------------------------------------------

        2.4.    Excluded Information. Fialkow acknowledges and confirms that (i)
Company, Parent and Acquisition Corp. may possess or hereafter come into
possession of certain non-public information concerning the business plans,
strategies, and other information about Parent, Acquisition Corp. and their
intentions regarding the operations of the Company and the financing thereof
which is not known to Fialkow and which may be material to Fialkow’s decision to
enter into this Agreement or to consummate the transactions contemplated hereby
(the “Excluded Information”), (ii) Fialkow has requested not to receive the
Excluded Information and has determined to enter into this Agreement and to
consummate the transactions contemplated hereby notwithstanding his lack of
knowledge of the Excluded Information, and (iii) neither Company, Parent nor
Acquisition Corp., nor any of their respective officers, directors, shareholders
or representatives, shall have any liability or obligation to Fialkow in
connection with, and Fialkow hereby waives and releases each of Company, Parent,
Acquisition Corp. and their respective officers, directors, shareholders and
representatives from, any claims which Fialkow or its successors or assigns may
have against Company, Parent, Acquisition Corp. or any their respective
officers, directors, shareholders or representatives (whether pursuant to
applicable securities, laws or otherwise) with respect to the non-disclosure of
the Excluded Information.


ARTICLE III


MISCELLANEOUS

        3.1.    Further Actions. From time to time, as and when requested by the
Company, Parent or Acquisition Corp., Fialkow shall execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken, all such further or other actions as the Company,
Parent or Acquisition Corp. may reasonably deem necessary or desirable to carry
out the intent and purposes of this Agreement, to convey, transfer, assign and
deliver to the Company, and its successors and assigns, the Contributed Shares
(or to evidence the foregoing) and to consummate the other transactions
contemplated hereby.

        3.2.    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in Person, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) or by a
nationally recognized overnight courier service to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 3.2):

  (i)   if to Company, to:


  c/o AG Special Situation Corporation
245 Park Avenue
New York, NY 10167 Attention: Josh Brain
Telecopy: (212) 867-5436


- 6 -



--------------------------------------------------------------------------------

  with a copy to:


  Dechert LLP
30 Rockefeller Plaza
New York, NY 10112-2200
Attention: Charles Weissman, Esq.
Richard Goldberg, Esq.
Telecopy: (212) 698-3599


  (ii)   if to Fialkow, to:


  Frederick Fialkow
2940 Bent Cypress Road
Wellington, FA 33414


  with a copy to:


  Joseph H. Neiman, Esq.
117 Central Avenue
Hackensack, NJ 07601


        3.3.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof. Each of the parties hereto submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court; provided, however, that, notwithstanding anything to the contrary
herein, if any action or proceeding arises out of or relates to both this
Agreement and the Merger Agreement, then the parties agree to submit to the
exclusive jurisdiction of the United States District Court for the District of
Delaware with respect to such action or proceeding. Each of the parties hereto
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the parties hereto waives any defense
of inconvenient forum to the maintenance of any action or proceeding so brought
and waives any bond, surety, or other security that might be required of any
other party with respect thereto. Any party hereto may make service on any other
party by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in Section
3.2 above. Nothing in this Section 3.3, however, shall affect the right of any
party to serve legal process in any other manner permitted by law or at equity.
Each party hereto agrees that a final judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by law or at equity. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR HER
OBLIGATIONS HEREUNDER OR THE TRANSACTIONS CONTEMPLATED HEREBY.

        3.4.    Assignability. Neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned by any of the parties hereto
(whether by operation of law or otherwise) without the prior written consent of
the other party (except that the Company may

- 7 -



--------------------------------------------------------------------------------

assign its rights, interests and obligations to its affiliates or direct or
indirect Subsidiaries, or to Parent or Acquisition Corp. (and their respective
affiliates without the consent of Fialkow and Fialkow’s rights may be assigned
to his estate or personal representative without the consent of Parent or
Acquisition Corp.). Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns. Without limiting the
foregoing, following the Closing Date, the Company, Parent or Acquisition Corp.
shall have the right to assign its rights in whole or in part as to Fialkow’s
covenants hereunder to any successor in interest to the Company of any of the
Contributed Shares.

        3.5.    Modification or Amendment. This Agreement may not be amended or
modified except by an instrument in writing signed by the parties hereto.

        3.6.    Third Party Beneficiaries. This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies.

        3.7.    Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, each of which shall remain in full force and
effect.

        3.8.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement, and any one of which may be
delivered by facsimile or by electronic mail in “portable document format”.

        3.9.    Entire Agreement. This Agreement (including the documents and
the instruments referred to herein) constitutes the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

*     *     *     *     *     

- 8 -



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed and delivered this
Agreement as of the date first above written.

  NATIONAL HOME HEALTH CARE CORP.



  By:     /s/ Robert P. Heller                                    
Name:  Robert P. Heller
Title: Chief Financial Officer


  AG HOME HEALTH ACQUISITION CORP.



  By:     /s/ David Roberts                                         
Name:
Title:


  AG HOME HEALTH LLC


  By:     /s/ David Roberts                                         
Name:
Title:




  /s/ Frederick Fialkow                                                
Frederick Fialkow


- 9 -



--------------------------------------------------------------------------------


EXHIBIT A

Attach Form of Subordinated Note